Citation Nr: 0619349	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of spleen removal with history of episodes of 
pneumonia, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1952 and June 1954 to January 1962.

By an August 2002 rating decision, the RO denied an increased 
rating for service-connected residuals of spleen removal with 
history of episodes of pneumonia and scar and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran perfected an appeal on these issues to the Board. By 
a February 2003 decision, the Board affirmed the RO's denials 
of the veteran's claims.  The veteran gave notice of appeal 
of the February 2003 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2003, the Secretary of the Department of Veterans Affairs 
(VA) and the veteran through counsel filed a Joint Motion for 
Remand to the Board.  The motion urged the Court to vacate 
and remand the February 2003 decision for failure of the 
Board to present sufficient reasons or bases to support its 
conclusion that VA provided adequate notice to the veteran of 
the information and evidence necessary to substantiate his 
claims pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005) and Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  By Order dated October 15, 2003, the Court 
granted the motion, vacated the Board's decision, and 
remanded the matter for readjudication consistent with the 
motion.  

In July 2004, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center to cure the procedural 
defect and for further development.  Upon completion of the 
Board's requested action, the RO continued the denials.  The 
case has now been returned to the Board for further review.   


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Other than a scar for which separate service connection 
has been established, the veteran's service-connected 
residuals of spleen removal with history of episodes of 
pneumonia have not been clinically shown to currently involve 
complications such as systemic infections with encapsulated 
bacteria or recurrent pneumonia.
3.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; there is competent 
medical opinion evidence that shows that the veteran is not 
otherwise unemployable by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for service-connected residuals of spleen removal 
with history of episodes of pneumonia have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 3.951, 4.117, 
Diagnostic Code 7706 (2005). 

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 
4.1, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand of July 2004 and Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in August 2004 and 
January 2006, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
August 2004 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to an increased 
rating for spleen removal and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The notice requested 
that the veteran provide a completed VA Form 21-4142 for any 
physicians seen for complications of the removal of the 
spleen from January 2002 to the present.  The notice 
requested that the veteran produce evidence showing he was 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities, 
including for example, statements from prospective employers 
he was denied employment on account of his service connected 
disabilities.  The notice also specifically requested that 
the veteran provide any evidence in his possession that 
pertained to his claims.  38 C.F.R. § 3.159(b)(1) (2005).  In 
an April 2006 letter, the RO advised the veteran of how 
effective dates are assigned and advised him of the evidence 
necessary to establish an effective date.

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
decision on the claim.  In the instant appeal, the Board 
notes that the parties to the Joint Motion for Remand agreed 
that it was appropriate to furnish the veteran with remedial 
notice of the enhanced duty to notify provisions under the 
VCAA.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini II, to decide the claims would not be prejudicial 
error to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the August 
2002 rating decision, December 2002 Statement of the Case 
(SOC), and March 2006 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The SOC 
and SSOC provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  In so concluding, the Board 
also finds that the July 2004 Remand instruction directing 
the RO to ensure that all notification required by 38 
U.S.C.A. § 5103(a) is fully complied with has been satisfied.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's VA treatment records.  The RO 
contracted through QTC Medical Services and afforded the 
veteran a VA examination in June 2002.  Pursuant to the 
Board's July 2004 Remand, the RO afforded the veteran a 
comprehensive VA examination in November 2004 and obtained a 
medical opinion on the effect of the veteran's service-
connected disabilities on his employability.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  In addition, the Board finds that the RO complied 
with the Board's July 2004 Remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, the Board will proceed 
with appellate review.


Increased Rating for Residuals of Spleen Removal with History 
of Episodes of Pneumonia

In a February 1963 rating decision, the RO granted service 
connection for laceration of the spleen, splenectomy, post-
operative status, and assigned a 30 percent rating under 
Diagnostic Code 7706, effective from January 25, 1962, the 
day following the veteran's discharge from service.  In April 
2002, the veteran filed the instant claim for an increased 
rating.  In an August 2002 rating decision, the RO re-
characterized the issue as "residuals of spleen removal with 
history of episodes of pneumonia and scar" and continued the 
evaluation.  The issue was further revised to exclude 
"scar" as separate service connection had already been 
established for this residual of the splenectomy.

VA treatment records dated through March 2002 include a 
September 1999 record that showed that the veteran reported 
that about four to six weeks ago, he went to Dr. R.P. for 
complaints of shortness of breath and chest congestion at 
which time he was diagnosed with pneumonia.  He indicated 
that he was treated with antibiotics.  He continued to 
experience chest congestion with productive cough and yellow 
sputum.  The examiner provided an assessment of pneumonia by 
history.  

The June 2002 QTC examination report shows that the veteran 
denied that he had any problem with his lymph nodes and that 
he indicated that he did not know if he suffered from any 
type of lymphatic disease.  He contended that the current 
symptoms and residuals of his disability were multiple 
episodes of pneumonia that he had had in the past several 
years, according to the advice of his physicians.  The 
examiner concurred that he believed that the reported on 
multiple episodes of pneumonia were secondary to the 
splenectomy.  The veteran complained of occasional soreness 
of the scar tissue and recurrent infections.  On physical 
examination and review of the veteran's lymphatic system, the 
examiner noted that it appeared to be normal.  The examiner 
reported that the veteran did not have a malignant disease.  
In the diagnosis section of the report, the examiner noted 
that there was no change in the VA established diagnosis of 
laceration of the spleen post-op with splenectomy.

In an August 2004 statement, Dr. D.R. reported that the 
veteran had had several episodes of pneumonia/bronchitis 
since the splenectomy, which had subsequently caused some 
scarring/fibrosis in his lungs.  Dr. D.R. maintained that 
because of the veteran's splenectomy, he was more likely to 
contract infections, which Dr. D.R. noted that it looked as 
if this had occurred.  
The November 2004 VA examination report shows that the claims 
file was reviewed.  The veteran indicated that he had not 
been seen at the VA hospital since 2002.  He reported that he 
had had about five to six episodes of pneumonia in the last 
two and one half years; he was being treated by a private 
physician.  He denied that he had ever been admitted to the 
hospital; rather, physicians provided him with antibiotics.  
He confirmed that he smoked about one-half a pack of 
cigarettes per day since the age of 13.  He noted that he 
took antibiotics whenever he had a cough and phlegm.  The 
examiner reported that the veteran's chest x-ray in 1998 
showed signs of chronic obstructive pulmonary disease (COPD).  
The examiner contended that the veteran must have chronic 
bronchitis for which the veteran's doctor gives him 
antibiotics.  The examiner noted that the veteran had had no 
disease activity related to any lymphatic disorder, that he 
had no malignant neoplasm, and that he was not currently 
being treated for any lymph node problems.  

On physical examination, the veteran's chest was clear to 
auscultation bilaterally and he had decreased air entry 
bilaterally.  The examiner observed that the veteran was seen 
in September 1999 for his complaint of pneumonia.  The 
examiner provided an impression of splenectomy with history 
of pneumonia as per the veteran.  The examiner reported that 
the veteran had agreed to fax her reports of his pneumonia in 
the last two years.  The examiner noted that after looking at 
the veteran's 1998 x-ray, it was her impression that the 
veteran's problems with his lungs were most likely secondary 
to his chronic smoking and chronic obstructive lung disease.  
The examiner added that if the records the veteran was 
supposed to fax her showed that the veteran had problems with 
pneumococcal pneumonia (which she noted was the main culprit 
in splenectomy patients), then she would write an addendum on 
that issue.  No fax was received from the veteran.  

Records from Dr. D.R. dated in August and September 2005 
noted assessments of COPD.  A December 2005 record showed 
that the veteran complained of coughing and congestion and 
possibly having pneumonia.  The examiner noted an assessment 
of bronchitis with probably a little exacerbation of the 
veteran's COPD.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  
Individual disabilities are assigned separate diagnostic 
codes.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).

Under Diagnostic Code 7706, a maximum rating of 20 percent is 
provided for a splenectomy.  38 C.F.R. § 4.117, Diagnostic 
Code 7706 (2005).  Complications such as systemic infections 
with encapsulated bacteria are to be separately rated.  Id.  
The above medical evidence shows that no complications other 
than a symptomatic scar (for which service connection has 
been established) have been objectively demonstrated on 
examination.  The veteran contends that his splenectomy 
renders him more prone to respiratory infections, and Dr. 
D.R. submitted a medical statement that supports the 
veteran's contention.  It, however, is significant that there 
is no medical documentation of record that shows clinical 
findings of recurrent pneumonia.  Even when the veteran was 
afforded the opportunity to submit medical reports to the VA 
examiner showing his reported two and one half year battle 
with recurrent pneumonia, he did not do so.  The current 
treatment records the veteran submitted from Dr. D.R. only 
reflected diagnoses of COPD and an episode of bronchitis.  
Thus, there is no medical evidence of record from which an 
assessment can be made as to the severity of any recurrent 
pneumonia reportedly associated with the veteran's 
splenectomy.  The veteran is assigned a 30 percent rating 
which is over the maximum 20 percent rating prescribed under 
Diagnostic Code 7706.  The 30 percent rating has been 
continuously in effect for more than 20 years and is 
protected.  38 C.F.R. § 3.951(b) (2005).  For the foregoing 
reasons, the Board finds that the veteran is not entitled to 
a rating in excess of 30 percent under Diagnostic Code 7706.  

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected residuals of 
spleen removal presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2005).  The objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected disability do not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


TDIU

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2005).  In determining whether a veteran 
is entitled to a TDIU, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2005); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran has a combined evaluation of 40 percent for the 
following service-connected disabilities:  residuals of 
spleen removal with history of episodes of pneumonia, rated 
as 30 percent disabling; abdominal scar, residual of 
laparatomy, rated as 10 percent disabling; simple healed 
fracture of ribs 8 through 12, rated as noncompensable; 
hemorrhoids status post hemorrhoidectomy, rated as 
noncompensable; left kidney contusion, rated as 
noncompensable; and lacerated wound scar of the right cheek, 
rated as noncompensable.  

As discussed above, the Board found that the veteran was 
neither entitled to a higher schedular rating nor entitled to 
an extraschedular rating for the service-connected 
splenectomy.  As for the other service-connected 
disabilities, the clinical findings reported in the November 
2004 examination report did not suggest that the current 
evaluations for these disabilities did not accurately reflect 
the severity of the disabilities such that a Remand would be 
in order for the RO to consider in the first instance whether 
the veteran was entitled to higher disability ratings.  
Specifically, the veteran reported that his ribs did not 
affect his daily activities in any way, and the physical 
examination of the ribs was negative except for a complaint 
of some mild musclar pain on the right side (the healed 
fractures are on the left side).  He reported no problem with 
his kidneys and no residuals of the contusion to his left 
kidney.  He reported that he had had no problems with his 
hemorrhoids since his colonoscopy one year ago.  He reported 
that he had had no problems with the scar on his face, which 
the examiner observed was "invisible."  He complained of a 
painful laparatomy scar, but the physical examination 
revealed no compensable residuals other than the veteran's 
complaints of pain.  Thus, there is no suggestion in the 
record that higher disability ratings are warranted.  
Consequently, the Board finds that the veteran fails to meet 
the percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) 
(2005).  

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2005).  

In an addendum to the November 2004 examination report, the 
VA examiner stated that it was her medical opinion that the 
veteran should have no problems in his ability to obtain and 
sustain gainful employment secondary to his service-connected 
disabilities as they have no major impact on his daily 
activities or life.  
The Board notes that the VA examiner's opinion is based on a 
review of the veteran's claims file and examination of the 
veteran.  Also, the VA examiner's opinion is supported by a 
rationale and found to be persuasive when considered with the 
rest of the evidence of record.  There is no competent 
medical opinion to the contrary.  While the veteran is 
competent to describe his symptoms, he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For the foregoing 
reasons, the Board finds the VA examiner's opinion 
dispositive on the question of whether the veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities.
Accordingly, the Board finds that the veteran is not entitled 
to a TDIU.  


As the preponderance of the evidence is against the veteran's 
increased rating and TDIU claims, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).





ORDER

An increased rating in excess of 30 percent for service-
connected residuals of spleen removal with history of 
episodes of pneumonia is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


